



CONTINUING GUARANTY
THIS CONTINUING GUARANTY (this “Guaranty”) is entered into as of June 24, 2019,
by CONTRAIL AVIATION LEASING, LLC (the “Guarantor”) in favor of and for the
benefit of OLD NATIONAL BANK (the “Lender”).
RECITALS
A.
Pursuant to a Master Loan Agreement dated as of the date hereof (such agreement,
as amended, revised, supplemented or restated from time to time, including, but
not limited to, by Supplements thereto, the “Master Loan Agreement”) by and
among Contrail Aviation Support, LLC (“CAS”), Contrail Aviation Leasing, LLC
(“CAL”, and together with CAS, each a “Borrower,” and collectively, the
“Borrowers”) and Lender, Lender has agreed to make and continue certain
financial accommodations to Borrowers, on the terms and subject to the
conditions set forth in the Master Loan Agreement.

B. Lender requires, as a condition to entering into the Master Loan Agreement,
that Guarantor execute and deliver this Guaranty in favor of Lender, and the
parties intend that this Guaranty supersedes any and all other guarantees from
Guarantor to Lender in connection with loans made by Lender to one or both of
the Borrowers.
AGREEMENTS
In consideration of the Recitals and to induce Lender to enter into the Master
Loan Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor hereby agrees as follows
for the benefit of Lender.
1. DEFINITIONS.
1.1 Certain Defined Terms. Words not otherwise defined herein shall have the
meanings assigned them in the Master Loan Agreement. As used in this Guaranty,
the following terms shall have the following meanings unless the context
otherwise requires:
“Bank Documents” means the Master Loan Agreement, the Notes and the other Loan
Documents.
“Guaranty” means this Guaranty, as it may be amended, supplemented or otherwise
modified from time to time.
“Indebtedness” means all of the principal amount outstanding from time to time
and at any one or more times, accrued unpaid interest thereon and all collection
costs and legal expenses related thereto permitted by law, reasonable attorneys’
fees,





--------------------------------------------------------------------------------





arising from any and all debts, liabilities and obligations of every nature or
form, now existing or hereafter arising or acquired, that CAS owes or will owe
Lender. “Indebtedness” includes, without limitation, loans, advances, debts,
overdraft indebtedness, credit card indebtedness, lease obligations, liabilities
and obligations under any interest rate protection agreements or foreign
currency exchange agreements or commodity price protection agreements, other
obligations, and liabilities of CAS, and any present or future judgments against
CAS, future advances, loans or transactions that renew, extend, modify,
refinance, consolidate or substitute these debts, liabilities and obligations
whether: voluntarily or involuntarily incurred; due or to become due by their
terms or acceleration; absolute or contingent; liquidated or unliquidated;
determined or undetermined; direct or indirect; primary or secondary in nature
or arising from a guaranty or surety; secured or unsecured; joint or several;
evidenced by a negotiable or non‑negotiable instrument or writing; originated by
Lender or another or others; barred or unenforceable against CAS for any reason
whatsoever; for any transactions that may be voidable for any reason (such as
infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.
“Indebtedness” also includes any and all costs and expenses incurred by Lender
following an Event of Default associated with any commercially reasonable
efforts, whether successful or not, for the recovery, delivery to Lender, sale
or other disposition of any Collateral securing any of the Indebtedness,
including, but not limited to, Collateral in foreign countries (collectively,
“Collateral Recovery Costs”); provided, however, that while Collateral Recovery
Costs include all costs, fees, and expenses, including attorney’s fees,
associated with the recovery, repossession or other similar efforts to retrieve
Lender’s Collateral, neither Collateral Recovery Costs nor Guaranty Collection
Costs shall include any costs and fees associated with obtaining replacement
Collateral.
“payment in full”, “paid in full” or any similar term means payment in full of
the Indebtedness, including all principal, interest, costs, fees and expenses
(including reasonable legal fees and expenses) of Lender and all affiliates of
Lender as required under the Bank Documents.
1.2 Interpretation.
(a) References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Guaranty unless otherwise specifically
provided.


2
{B0739907}

--------------------------------------------------------------------------------





(b) In the event of any conflict or inconsistency between the terms, conditions
and provisions of this Guaranty and the terms, conditions and provisions of the
Master Loan Agreement, the terms, conditions and provisions of this Guaranty
shall prevail.
2. GUARANTY.
2.1 Continuing Guaranty. THIS IS A “CONTINUING GUARANTY” UNDER WHICH GUARANTOR
AGREES TO GUARANTY THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF CAS TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED ON A CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR’S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.
2.2 Impact on Other Guaranties. This Guaranty supersedes and revokes any and all
previous guarantees issued by the Guarantor to the Lender.
2.3 Guaranty of Payment, not Collection. For good and valuable consideration,
Guarantor absolutely and unconditionally guaranties full and punctual payment
and satisfaction of the Indebtedness of CAS to Lender when due, whether at
stated maturity or by acceleration or otherwise. This is a guaranty of payments
when due and not of collection, so Lender can enforce this Guaranty against
Guarantor even when Lender has not exhausted Lender’s remedies against anyone
else obligated to pay the Indebtedness or against any Collateral securing the
Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
will make any payments to Lender or its order, on demand, in legal tender of the
United States of America, in same‑day funds, without set‑off or deduction or
counterclaim.
2.4 Payment by Guarantor; Application of Payments. Guarantor hereby agrees, in
furtherance of the foregoing and not in limitation of any other right which
Lender may have at law or in equity against Guarantor by virtue hereof, that
upon the failure of CAS to pay any of the Indebtedness when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the


3
{B0739907}

--------------------------------------------------------------------------------





operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), but subject to extension to account for any applicable cure
periods, Guarantor will upon demand pay, or cause to be paid, in cash, to Lender
an amount equal to the sum of the unpaid principal amount of all Indebtedness
then due as aforesaid, accrued and unpaid interest on such Indebtedness
(including interest which, but for the filing of a petition in bankruptcy with
respect to CAS, would have accrued on such Indebtedness, whether or not a claim
is allowed against CAS for such interest in the related bankruptcy proceeding)
and all other Indebtedness then owed to Lender as aforesaid. All such payments
shall be applied promptly from time to time by Lender to the Indebtedness in the
manner determined by Lender in its sole discretion.
Guarantor’s liability under this Guaranty will only be reduced by sums actually
paid by Guarantor under this Guaranty, but will not be reduced by sums from any
other source, including, but not limited to, sums realized from any Collateral
securing the Indebtedness or this Guaranty, or payments by anyone other than
Guarantor, or reductions by operation of law, judicial order or equitable
principles.
Lender has the sole and absolute discretion to determine how sums shall be
applied among guaranties of the Indebtedness.
2.5 Liability of Guarantor Absolute. Guarantor agrees that his obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Indebtedness. In
furtherance of the foregoing and without limiting the generality thereof,
Guarantor agrees as follows:
(a) This Guaranty is a guaranty of payment when due and not of collectability.
(b) Lender may enforce this Guaranty upon the occurrence of an Event of Default
under the Master Loan Agreement or any other Bank Document notwithstanding the
existence of any dispute between any Borrower and Lender with respect to the
existence of such Event of Default.
(c) The obligations of Guarantor hereunder are independent of the obligations of
Borrowers under the Bank Documents and the obligations of any other guarantor of
the obligations of Borrowers under the Bank Documents, and a separate action or
actions may be brought and prosecuted against Guarantor whether or not any
action is brought against any Borrower or


4
{B0739907}

--------------------------------------------------------------------------------





any other guarantor and whether or not any Borrower is joined in any such action
or actions.
(d) Payment by Guarantor of a portion, but not all, of the Indebtedness shall in
no way limit, affect, modify or abridge Guarantor’s liability for any portion of
the Indebtedness which has not been paid.
(e) Lender, upon such terms as it deems appropriate, without notice or demand
and without affecting the validity or enforceability of this Guaranty or giving
rise to any reduction, limitation, impairment, discharge or termination of
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Indebtedness; (ii) settle, compromise,
release or discharge, or accept or refuse any offer of performance with respect
to, or substitutions for, the Indebtedness or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Indebtedness and
take and hold security for the payment of this Guaranty or the Indebtedness;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Indebtedness, any other guaranties of the Indebtedness, or
any other obligation of any person with respect to the Indebtedness; (v) enforce
and apply any security now or hereafter held by or for the benefit of Lender in
respect of this Guaranty or the Indebtedness and direct the order or manner of
sale thereof, or exercise any other right or remedy that Lender may have against
any such security, in each case as Lender in its discretion may determine
consistent with the Master Loan Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales and even though such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Guarantor
against CAS or any security for the Indebtedness; and (vi) exercise any other
rights available to it under the Bank Documents at law or in equity.
(f) This Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Indebtedness), including the occurrence of any of the following, whether or not
Guarantor shall have had notice or knowledge of


5
{B0739907}

--------------------------------------------------------------------------------





any of them: (i) any failure or omission to assert or enforce any agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Bank
Documents, at law, in equity or otherwise) with respect to the Indebtedness or
any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Indebtedness; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) of the Master
Loan Agreement, any other Bank Document or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Indebtedness, in
each case whether or not in accordance with the terms of the Master Loan
Agreement or such Bank Document or any agreement relating to such other guaranty
or security; (iii) the Indebtedness, or any agreement relating thereto, at any
time being found to be illegal, invalid or unenforceable in any respect; (iv)
the application of payments received from any source to the payment of
indebtedness other than the Indebtedness, even though Lender might have elected
to apply such payment to any part or all of the Indebtedness; (v) Lender’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Borrower and to any corresponding restructuring of the
Indebtedness; (vi) any failure to perfect or continue perfection of a security
interest in any Collateral which secures any of the Indebtedness; (vii) any
defenses, set‑offs or counterclaims (other than a defense of payment or
performance) which any Borrower may allege or assert against Lender in respect
of the Indebtedness, including failure of consideration, breach of warranty,
statute of frauds, and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of Guarantor as an obligor in respect of the Indebtedness.
2.6 Waivers by Guarantor. Guarantor hereby waives, for the benefit of Lender:
(a) any right to require Lender, as a condition of payment or performance by
Guarantor, to (i) proceed against either Borrower, any other guarantor of the
Indebtedness or any other person; (ii) proceed against or exhaust any security
held from any Borrower, any such other guarantor or any other person; (iii)
proceed against or have resort to any balance of any deposit account or credit
on the books of Lender in favor of any Borrower or any


6
{B0739907}

--------------------------------------------------------------------------------





other person; or (iv) pursue any other remedy in the power of Lender whatsoever;
(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Borrower including any defense based on or
arising out of the lack of validity or the unenforceability of the Indebtedness
or any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower from any cause other than payment in full of the
Indebtedness;
(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
(d) any defense based upon Lender’s errors or omissions in the administration of
the Indebtedness, except behavior which amounts to bad faith, recklessness, or
willful misconduct; and
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of Guarantor’s obligations hereunder; (ii) any rights to
set‑offs, recoupments and counterclaims; and (iii) promptness, diligence and any
requirement that Lender protect, secure, perfect or insure any security interest
or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Master Loan Agreement, the other Bank
Documents or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Indebtedness or any agreement related
thereto, notices of any extension of credit to any Borrower and notices of any
of the matters referred to in Section 2.5 and any right to consent to any
thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate Guarantor or sureties, or which may conflict
with the terms of this Guaranty.
2.7 Guarantor’s Rights of Subrogation, Contribution, Etc. Until the Indebtedness
shall have been indefeasibly paid in full, Guarantor may not exercise any rights
of subrogation, contribution, reimbursement or indemnification that Guarantor
may


7
{B0739907}

--------------------------------------------------------------------------------





have against CAS or against any Collateral or security, and any rights of
contribution that Guarantor may have against any other guarantor of the
Indebtedness. Any rights of subrogation, contribution, reimbursement or
indemnification that Guarantor may have against CAS or against any Collateral or
security, and any rights of contribution that Guarantor may have against any
other guarantor, shall be junior and subordinate to any rights Lender may have
against CAS, to all right, title and interest Lender may have in any such
Collateral or security and to any right Lender may have against such other
guarantor. If any amount shall be paid to Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Indebtedness shall not have been paid in full, such amount shall be
held in trust for Lender and shall forthwith be paid over to Lender to be
credited and applied against the Indebtedness, whether matured or unmatured, in
accordance with the terms hereof.
2.8 Subordination of Other Obligations. Any indebtedness of CAS now or hereafter
held by Guarantor is hereby subordinated in right of payment to the
Indebtedness, and except as otherwise set forth in any Subordination Agreement
entered into by Guarantor for the benefit of Lender, any such indebtedness
collected or received by Guarantor shall be held in trust for Lender and shall
forthwith be paid over to Lender to be credited and applied against the
Indebtedness but without affecting, impairing or limiting in any manner the
liability of Guarantor under any other provision of this Guaranty.
2.9 Expenses. Guarantor agrees to pay, or cause to be paid, on demand, and to
save Lender harmless against liability for, any and all costs and expenses
(including reasonable fees and disbursements of counsel and allocated costs of
internal counsel) incurred or expended by Lender in connection with the
enforcement of or preservation of any rights under this Guaranty (collectively,
“Guaranty Collection Costs”).
2.10 Authority of Guarantor or Borrowers. It is not necessary for Lender to
inquire into the capacity or power of Guarantor or Borrowers or the officers,
directors or any agents acting or purporting to act on behalf of any of them.
2.11 Financial Condition of Borrowers. Lender’s loans to any Borrower may be
continued from time to time without notice to or authorization from Guarantor
regardless of the financial or other condition of such Borrower at the time of
any such grant or continuation. Lender shall not have any obligation to disclose
or discuss with Guarantor its assessment, or Guarantor’s assessment, of the
financial


8
{B0739907}

--------------------------------------------------------------------------------





condition of any Borrower. Guarantor has adequate means to obtain information
from Borrowers on a continuing basis concerning the financial condition of each
Borrower and its ability to perform its obligations under the Bank Documents,
and Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrowers and of all circumstances bearing upon the risk
of nonpayment of the Indebtedness. Guarantor hereby waives and relinquishes any
duty on the part of Lender to disclose any matter, fact or thing relating to the
business, operations or conditions of Borrowers now known or hereafter known by
Lender.
2.12 Rights Cumulative. The rights, powers and remedies given to Lender by this
Guaranty are cumulative and shall be in addition to and independent of all
rights, powers and remedies given to Lender by virtue of any statute or rule of
law or in any of the other Bank Documents or any agreement between Guarantor and
Lender or between any Borrower and Lender. Any forbearance or failure to
exercise, and any delay by Lender in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
2.13 Bankruptcy; Post‑Petition Interest; Reinstatement of Guaranty.
(a) The obligations of Guarantor under this Guaranty shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any Borrower or by
any defense which such Borrower may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b) Guarantor acknowledges and agrees that any interest on any portion of the
Indebtedness which accrues after the commencement of any proceeding referred to
in clause (a) above (or, if interest on any portion of the Indebtedness ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Indebtedness if said
proceedings had not been commenced) shall be included in the Indebtedness
because it is the intention of Guarantor and Lender that the Indebtedness which
are guaranteed by Guarantor pursuant to this Guaranty should be determined
without regard to any rule of law or order which may relieve any


9
{B0739907}

--------------------------------------------------------------------------------





Borrower of any portion of such Indebtedness. Guarantor will permit any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Lender, or allow the claim of Lender in
respect of, any such interest accruing after the date on which such proceeding
is commenced.
(c) In the event that all or any portion of the Indebtedness are paid by
Borrowers, the obligations of Guarantor hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Lender as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute
Indebtedness for all purposes under this Guaranty.
2.14 Set Off. In addition to any other rights Lender may have under law or in
equity, if any amount shall at any time be due and owing by Guarantor to Lender
under this Guaranty, Lender is authorized at any time or from time to time,
without notice (any such notice being hereby expressly waived), to set off and
to appropriate and to apply any and all deposits (general or special, including
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness of Lender owing to Guarantor and any other property
of Guarantor held by Lender to or for the credit or the account of Guarantor
against and on account of the Indebtedness and liabilities of Guarantor to
Lender under this Guaranty.
2.15 Financial Statements. To the extent such information is not publicly and
readily available, and to the extent not prohibited by applicable law, Guarantor
agrees to furnish to Lender within thirty (30) days of the direction of the
Lender to do so, but in any case, no less frequently than annually, a financial
statement of Guarantor listing all assets and liabilities (including contingent
liabilities) of Guarantor, and the resulting net worth, signed and dated by
Guarantor, in form, detail and completeness acceptable to Lender in its sole
discretion from time to time. In addition, as soon as available, but in any
event not later than ten (10) days after filing copies of Guarantor’s Federal
income tax return as filed with the Internal Revenue Service, signed by
Guarantor, complete in all respects including all statements, schedules
(including any Schedule K‑1 s related to income or losses reported), forms and
attachments thereto. In addition to any other financial reporting requirements
of Guarantor to Lender, Guarantor agrees to furnish to Lender, at times and
frequencies reasonably determined appropriate by Lender


10
{B0739907}

--------------------------------------------------------------------------------





from time to time, any other information or reports with respect to Guarantor’s
financial condition.
3. MISCELLANEOUS.
3.1 Survival of Warranties. All agreements, representations and warranties made
herein shall survive the execution and delivery of this Guaranty and the other
Bank Documents.
3.2 Limitation of Liability. Guarantor, and by its acceptance of this Guaranty,
Lender, hereby confirms that it is the intention of all such persons that this
Guaranty and the obligations of Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law to
the extent applicable to this Guaranty and the Obligations of Guarantor
hereunder. To effectuate the foregoing intention, Lender and Guarantor hereby
irrevocably agree that the obligations of Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the obligations of
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.
3.3 Notices. Any communications between Lender and Guarantor and any notices or
requests provided herein to be given may be given by mailing the same, postage
prepaid, or by facsimile transmission, if to Lender, at its address set forth in
the Master Loan Agreement and if to Guarantor, at his address set forth on the
signature pages hereof, or to such other addresses as each such party may in
writing hereafter indicate. Any notice, request or demand to or upon Lender or
Guarantor shall not be effective until received.
3.4 Severability. In case any provision in or obligation under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
3.5 Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by Guarantor
therefrom, shall in any event be effective without the written concurrence of
Lender and Guarantor. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.


11
{B0739907}

--------------------------------------------------------------------------------





3.6 Headings. Section and subsection headings in this Guaranty are included
herein for convenience of reference only and shall not constitute a part of this
Guaranty for any other purpose or be given any substantive effect.
3.7 Applicable Law; Rules of Construction. THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF GUARANTOR AND LENDER HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
WISCONSIN, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
3.8 Successors and Assigns. This Guaranty is a continuing guaranty and shall be
binding upon Guarantor and his respective successors and assigns. This Guaranty
shall inure to the benefit of Lender and its successors and assigns. Guarantor
shall not assign this Guaranty or any of the rights or obligations of Guarantor
hereunder without the prior written consent of Lender. Lender may, without
notice or consent, assign its interest in this Guaranty in whole or in part,
provided that Lender shall use its best efforts to notify Guarantor of any such
assignment promptly following such assignment. The terms and provisions of this
Guaranty shall inure to the benefit of any transferee or assignee of the Note,
or any portion thereof, and in the event of such transfer or assignment the
rights and privileges herein conferred upon Lender shall automatically extend to
and be vested in such transferee or assignee, all subject to the terms and
conditions hereof.
3.9 Consent to Jurisdiction. To induce Lender to accept delivery of this
Guaranty:
GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS GUARANTY OR THE OTHER BANK DOCUMENTS MAY BE BROUGHT ONLY IN
COURTS OF THE STATE OF WISCONSIN LOCATED IN DANE COUNTY OR THE FEDERAL COURT FOR
THE WESTERN DISTRICT OF WISCONSIN AND GUARANTOR CONSENTS TO THE JURISDICTION OF
SUCH COURTS. GUARANTOR WAIVES ANY OBJECTION HE MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH COURT AND ANY RIGHT HE MAY HAVE NOW OR HEREAFTER HAVE TO CLAIM
THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT.


12
{B0739907}

--------------------------------------------------------------------------------





3.10 Waiver of Jury Trial. GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF)
HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. The scope of this
waiver is intended to be all encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Guarantor and Lender each acknowledge that this
waiver is a material inducement for Guarantor and Lender to enter into a
business relationship, that Guarantor and Lender have already relied on this
waiver in executing or accepting this Guaranty, and that each will continue to
rely on this waiver in their related future dealings. Guarantor and Lender
further warrant and represent that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION AND EXECUTED BY GUARANTOR
AND LENDER), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS Guaranty. In the event of litigation, this
Guaranty may be filed as a written consent to a trial by the court.
3.11 No Other Writing. This writing is intended by Guarantor and Lender as the
final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of Guarantor’s undertaking with respect to the
matters covered hereby. No course of dealing, course of performance or trade
usage, and no parol evidence of any nature, shall be used to supplement or
modify any terms of this Guaranty. There are no conditions to the full
effectiveness of this Guaranty.
3.12 Further Assurances. At any time or from time to time, upon the request of
Lender, Guarantor shall execute and deliver such further documents and do such
other acts and things as Lender may reasonably request in order to effect fully
the purposes of this Guaranty.
3.13 Errors and Omission. The undersigned Guarantor, if requested by Lender,
agrees to fully cooperate and adjust for clerical errors, any or all loan
closing documentation if deemed necessary or desirable in the reasonable
discretion of Lender for any reason, including, without limitation, to enable
Lender to sell, convey, seek guaranty or market said loan to any entity.


13
{B0739907}

--------------------------------------------------------------------------------





3.14 Effectiveness. This Guaranty shall become effective as to Guarantor upon
the execution and delivery hereof by Guarantor.
CONTRAIL AVIATION LEASING, LLC




/s/ Joseph G. Kuhn_________________
Joseph G. Kuhn, CEO


Address:
435 Investment Ct
Verona, WI 53593




18174236v1




14
{B0739907}